                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF LOUISIANA


GARY DYER
                                                        CIVIL ACTION
VERSUS
                                                        NO. 19-497-JWD-RLB
ANDREW SAUL
                                          OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 4) dated November 14, 2019, to which no

objection was filed;

       IT IS ORDERED that the Plaintiff’s claims against Defendant Andrew Saul are

dismissed, without prejudice, for failure to serve.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on January 7, 2020.

                                              S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
